Locke, J.
delivered the opinion of the Court:
It has already been decided in this Court, and between this plaintiff and defendant, that it is improper to receive evidence of the hand-writing of the subscribing witness, who was the plaintiff, and had taken a voluntary assignment of the bond in question. But this cause is again submitted to this Court, to say whether the acknowledgement of the defendant, that he had given such bond and would pay it, is not legal and proper evidence, to be submitted to a Jury to prove its execution. This point is expressly decided in the case of Abbot v. Plumb, reported in Douglas 216 and 217, and in 2d. East, 187, Cunliff and Malby his wife and others v. the Adm’rs of J. Houghton. Lawrence, J. as late as the year 1802, in delivering his opinion in that case, repeats this as a general principle of law; and although the evidence of the subscribing witness may be dispensed with, in cases of marriage, or in favor of Executors or Administrators, from necessity and in futherance of justice, yet I have been unable to find a single case, where it has been dispensed with, by reason of the subscribing witness becoming assignee. I am therefore of opinion that this verdict ought to be set aside, and leave given to the plaintiff to suffer a non-suit.